 

: Case 2:19-cv-00137 Document 1 Filed on 05/09/19 in TXSD Page 1 of 11

PRISONER'S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)

IN THE UNITED STATES DISTRICT COURT

   

 

 

 

 

 

 

 

. FOR THE DISTRICT OF TEXAS
" DIVISION United States Courts
. ; Southern District of Texas
wall eau LeskglAi842)
je Conall Name and ID Numb MAY 9 2019
Wt
rr / V1, 7 David J. Bradley, Clerk of Court
Place of Confinement
: CASE NO.
~ Iie. “hy (Clerk will assign the number)
|, Be Collins ExcerTile Bieco) WT VW, wer gus) C Merle’
(2. box 79 el Stal Quine
eT ee x 27342, ee ville, Fe 290 2-
db rye DN and id Addyegg, LT S Bs Wuide OF 0 Fesnand te
ions Zi oe y 7314). Geol 28 ;
d i Lb astiEtiavion AU aK
1D Wh ob ete Zool &. Lael “ive “9?
Colle Ke ila (ecapille, Ze 26602.
Defendant’s Name and Address 7 Law Liby i in Candie Wood t
(DO NOT USE “ET AL.”) Zool S$. Ebil
Ceeville, TK oh an

 

 

INSTRUCTIONS - READ CAREFULLY

NOTICE:

" Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep
a copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACKSIDE OFANY PAGE, ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4, When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID) , the list labeled as “WENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

Rev. 05/15
 

Case 2:19-cv-00137 Document 1 Filed on 05/09/19 in TXSD Page 2 of 11
FILING FEE AND IN FORMA PAUPERIS (FP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyoudo not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at you prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or a initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments from you inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting
it to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shail not include any motion for any
other relief. Failure to file a NOTICE OF THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? vfs. ___NO

B. If your answer to “A” is “yes”, describe each lawsuit in the space below. (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit: Dc la, be Zl ul gv

2. Parties to previous lawsuit; LU
Plaintiff(s) Yuta ee. Fells

Defendant(s) —

 

 

 

 

3. Court: (If federal, name the district; if state, name the county.) h/ tslern.
4. Cause number: _6/&<v- 00277 ADA
5. Name of judge to whom case was assigned: A law { 2 Al btteghf
6. Disposition: (Was the case dismissed, appealed, still pending?) ¢
7. Approximate date of disposition: QAté bLl $0, Lole
Rev. 05/15
 

 

Case 2:19-cv-00137 Document 1 Filed on 05/09/19 in TXSD Page 3 of 11
Il. PLACE OF PRESENT CONFINEMENT, Ul Mas, ) (Ke)

fil. EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted all steps of the institutional grievance procedure? YES __NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

IV. PARTIES TO THIS SUIT:

A. Name and address of plaintiff: Ch Vor LESGELP
—_—s "oe co - n

 

B. Full name of each defendant, his official position, his place of employment, and his full mailing address.

Defendant #1: ) TY ¢,
fant Lrpled nee

Briefly describe the act(s) or _ of this defendant which you claimed harmed you.

 

 

Te i Y, Tesh
Defendant #2: Lous Ca cies fla 72, zai X, Te 12342.
Deli GiwaTe Lad, Lei:
Briefly describe the acts(s) or omission(s) of this defendant which you claimed harmed you.
lemon. ‘ (¢ c : Fudd bade bn dell
Defendant #3: f Lu ules . /-

Me, Ae 28lad. cli beri Du dt Fituate :

Briefly describe the acts(s) or omission(s) of this defendant which you claimed harmed you.
AAP UKithaub ec bre will deli beakei

Defendant #4:

 

 

Defendant #6: Ls: 1 Ah ‘4 nn. AM tye [AC [AUK Eh CO |
(Nu (Sa lle x KL) 2 l) l 0, Lh lace

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.
;

   

Dele damn Tt Dene) Wyden 0) Linas LZ i le uil 2001

6. Zaly Qrw'e Veeco ville ME Lod Lad ha hiwired We 2

FoplaseonFea a (elect Thal Teall Weg Lou TIT tacad Voeghlt Wil Deh beral ¢
LwWerce:

Rev. 05/15
3
 

Case 2:19-cv-00137 Document 1 Filed on 05/09/19 in TXSD Page 4 of 11
V. STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,

when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number

and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY

STRIKE YOUR COMPLAINT.

 

(ila Ve LA A 2 d fy Ad Af iA A {
VI. RELIEF:
State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.
— ~ G - Ni UY .
Cs e V4 p/ 1b 5 fa-7 i ee V0 /} AA Ah i ’ Ls La 4 bid! t HA 7 4 EL) 2, ov ¢€

 
 

A Ew ed Over byl Ta ; | WY a: pee ;
D Co musi cdo Weck iad) « dulbcde Rect eG lbvetyd,! Pd) lad TALE fewest ¢ O10,
VII. GENERAL BACKGROUND INFORMATION:

 

A. State, in complete for, all names you have ever used or been known by including any and all aliases.
- ° af
Cor Villy ALA Uneven: bhi ThA led

B. List all TDCJ-CID identificaiton numbers you have ever been assigned and all other state or federal
prison or FBI numbers ever assigned to you.

L954 TF, 1839622, [48555 2
VII. SANCTIONS: Ap 7¢: bb boousTiny Saunclous, wTOuied LEN SMAI (hea), Wy
yes YW

A. Have you been sanctioned by any oon as a result of any lawsuit you have filed?

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

- - (
. Court that imposed sanctions (if federal, give the district and division): Us l he Vil basher Tl Ke
Case number: bi %u 534, biol He, Ah, OP 4 P47 blowin 2

1
2
3.
4

 

Rev. 05/15
4
 

Case 2:19-cv-00137 Document 1 Filed on 05/09/19 in TXSD Page 5 of 11

C ZG Coeth wea) They push. vs Thooagh how. L. bei, Jarier Wen
eg adn! te replace Te hal meh Hb be por Ta ‘ aie
LET Shoe To Compusait le AF ude Avda loo EL flu
Shae- worl’ MOA delafeot / PO? a a7
By am bride: ZL wow belive hea Ulartcie Vowased 8 Le Viel le ge Fy
Lied S00, Ol wd wn AI 2 Ba paye A.2 i JoW, Wb titers bs Laws litie'y
Ov Ty. herlen < Cogn Lit sgn. bras tlre ten Weal ing Wes, Vsedhsee lve

 

 

   

 

4 Me Coumurian, Urauazet WW. Dele bdegal ond has Lanockeertave

bun ? dni, [oe ptiss Co Loumasvidle wm prolefion af T0LT bolees;, wed bof
C had _aevul La whastace H. Jel al Velige Sling 5 ViLivs, Sup:
[105 Laut bon faperyaed cave lop er; c Leetle L, tinpedec Mug neces Th Le

an Moallcgpg es lod Tena low bm weal Mey Hig hI OE ypc,

fe 2 bh pete La gevteinpn! Lov yemes. ATC Weintion Panrsod 66
aceoroe,) olber hronus, hu AaB all gmt All.
a

ae TB Cmassayye 06 Ayal SG, WAG LI: bad & hil fav ar tx
oe 1 foc a Be SMa ots laa GE Hyp ed , OTe Sie
Ue doles pcwerusll expand Ou. all Mast Wolalintr bn He.

|

 

    

SS

    

 

 

 

 

AER
 

 

Case 2:19-cv-00137 Document 1 Filed on 05/09/19 in TXSD Page 6 of 11

 
  

    

pfs BE ce online ppg ge
AO”

is Caumprisyeo Ceasar boenT fn) Ve |
Tal aZivin. bov Wey ywoT ec Tid loadu ol Ha wt. Lrtaw) bolle obbceraly,

  
  

  
 
  

be Ahallenesury Me Co wd Teanc ol Ginbrcmenl ied) bat hfpee 08, Hy LY
“Yoneour Conte tin Me Watduer S bow liz, (em dez lle Vs HMev hae Stue-
olay Qpiecess Wishd? of Aivcupliwnt hevn/ wes Thal ite ese Ae Louch
ea b 5. lap Taw. 0. Gvevova, Cacer Whant Wale yon yb bhege. fr Ms “a.
(tee Law lib Conc lFoling Compe tui Wih « Gotdnmuyel oh :
ae) OC cra | Opplts%tia! Za. Cel; oe Mtudnht, 208 P13 Case wluc Tossed)
eT bed tthe 8S alled de Ce gel Selon Tz Val La feomgsin

C _ “CL. Ie a Ueajou aS 04 or 96 4 Me asTnd heer fae Sse
Hi QE doar 4c aegglid Sidi 105 theses Fpl
80, 70(4, po) Font ovata tert / oe

ZU hedeent Corsovel al Me Lavell Vrsl beaw'? ban py Moc ads cle.
Wee Tia Sit Ltr hue ae lh 4, dol de de)
tye classic ted IW t50 51 in te Leb eget har dnt d Machel
DOLD eh A foeuii, ad) OT biti | wth Lui :
Lcbrtslpdly haw Calin) bey jocddice.l Total dated hil ?d Ldauiceah Eiy-
pace Wheaten, Tea $0 oe up bon EL wes aes tcrbed wl Px Tate fie dhey.
bo. Laon Fain (2) Tin 30 Cavs Tendk-pe anh, hc cxtunctisy hoanged Ze
 Oegitl baud Ce Lar T 90 digs! OE Whi, 17 WeapesseOles Fofnlls Taco a
_ dos wll Mh Masa dere: Te bows, Jud duTierts wel ond Lad

é€
 

 

Case 2:19-cv-00137 Document 1 Filed on 05/09/19 in TXSD Page 7 of 11

a Zw

© 6 DldanA: Magan hougson, lowestonal obCcch Mocs (Laalib any)
Ve Lowscll ul, 5001 5. Lately Drie Beeuille,Be 2600— _

Brel, deenbe Me nals ol obaussious ol Mas dcLudal i) hut, gov LUAbn dhanucyy ‘
Leone Thompson has bawasred we pd1 clalealcdagauetT Wt yu) linpede») ta bot

dapul Cos Yedye 15, dour) & Meillene,e The londitious oF Lonbucemualypar \ She
has wivtlon bogus Aécyplinad Caseson bee ConsTitoline Tawaped WH
a bwuntentil Cio d ud OL Cucina! Opplesstin!

 

 

 

1 Deb nent 2 Yalenenn Elan Tear, Covvedicanal OCC ccs TT (Law Libtady)
Bret, desevib «He acl ov ours ous o€ Na Neb adal hil sou laine) hued Gav.
Unksiule ened burs leads ba sn) Lei lesTO) deans or) hited My
© fu danwtel ad LousT AM ane | bog fC Hectss Ce 3, Ta lel Wey Cove
nimenl Pou Leoress; tnd) Uhallene,¢ Thee land ious 0 Flan Eoce Weal Poteet
bas Louspeted auth Laub lebtidior laudrie Wrapte dle Tho

Wbebwdnttia k Cuevas, lalicr lovteTiauel Obici Oiitip! uty)
Pap suite Reach aroused D0 lee eed ou :
Penvedwe du eptocers Ail iwe, b Aseypli ad's hte ‘ney, Jeuied bee Compuls Vin
flocesslo 06. Thin oud) Call Walpesstr Ue Yo Clos 01 Ce Cue Metp ALSO, Ae -

Conisher hoe with, as vipa gue) Le tesswe pNhich wut Use )Teurpider)

Will, GotelenTil htodt bd boa sill aon) OCs Opplessiou —_

© pF os Locked ug os HO) baw ip the beam hTi ebbeatiielg
. Aeaying Woe dee 6 La My yh Tes -Lo mpl cory focere - Q) pues.

 
  
   

 

 

 
 

Case ag Bopp pie eat we rpohis 72 SP Page 8 of 11

© Dledanr 4A. lagts Hub AT. Cals € Conectne 0b AT

he Courel ar 5001 5 Lal Pouse , Lacville 0 280d OC

Bretly ore be Ke Mal wOWuss aK o€ 7 Tas deb wdontWhek. yor clawed)
layla. lov be TAvobey aa dietodu bom lysiclant Wid all Lum-
wdte & keine 7? 4 Gonnarinig percha ty m0 ta hypineerlin
Sng bad $1 Tana bode te have Must bowl? ) public 0 utud
oof ile Chitin Mol thle SThucd og, aM he Ther LOwMi sty ons Me
lovded offer pues oned(. a

DO Lidwt 2. Delscle el lommsriny, worked leans Keloustt
Wai Fo0l 5 Lule wi ¢, Beeville lod. Cntiue le Was Manage Le
oo tay bait wi accords be TB] leery md he Lau). LEME,
bec Ke bvdommtl fight Ce purchase dol onl poten) Shade, bee

nea Tar Sider Wh ‘ tat, Medien tcour, jen Tags §. Taweps Lyon den

1.Dal dont Cag putin Cte GH sr Melon

 

 

 

     
  

s

    

Wut 300! SLuilow'e, Qeenlle,Ke1Mt0L- Contin ti
Ou ty lag bas AS AML d Moe % Wi Tbales wd Le Lawl, unas
Y EM wdanel lth Cafwith aie Wal only bo ud Siac, 6
basic wecessitae Suhr hg yuic, Mucduen fas ana lar lage Stans Lor
ine tuvely yb With “Nap Ta, tu S cid Meni Mh .

™ o jue, boo te i
© (wd haart vi Ger Co Lommis tty, al He Wie Dian. Kiwk?

 

 
Case ONS nt Ap in on me Pye Page 9 of 11

Cc 4, Dab awc)ant 4 DK abneT ing Mred ch. Giect or, Yoo Couvell tail, 500!
S Luu Owe, Cccville be 29003. The Waren l Otero Went Ma Come fil
viaual Wight oF fa Plat LE wiih Aelibeda Zt bs AE wuce, Vel id bn
LD tT ne bailed Co ploude bor whit pop Wucece. Weal binT tug Le
“eprpect da) af Ua wd il Mifunl ndilE ames wd ara
inblelan o in ed tin Viola ocr 0 Lea Moen reser hell Of abd. at

bare Met fo buled he wsute Le bat 0E Velour

 

Thaw Cuulur hewn!

 

I Debden 15 brick Lelravans thececiaus PoncTenly Ube Louwell
WT 300 $ Easily Cais Eceville 2900 VO Gelraveulh ‘adi Ee Lay
 sitcliival Nghas ET Mantbl unit delibatat? iw dbl clone Dek

Cc dont Cid Leratarty baled Te provide koe whith poged Wcediad Te:

MintuTonde Ko Mispiel ol bale td with Alibre
Dla pod Tot Winton by bloc Tain o€ Var ped bn Veole Tian ve

Me boae weeuie Wil Oss 1ae VeTIad Vee hilbil Calon Fc Aa be
Laler Gu cia late ol Vel etn tm) Thaw Gua bilee he [

 

Deku Cth. Brose LDL hye tau hostile Wc lapsed ail
God SLauil, Orure, Ceeviletrplo VAM Mantel UeatS tac Cousot
olaual hie o£ Ma Cpu lb with Delbuntt Led teelmer De bude
at oud Cisled be pile yioeme With pope Medeial Ni tafWinl Onde Moe
Aftoghelé SThudacd 0€ ¢ re wed uf, ele bumit dll enc wo) Ee
Wanton tv ble Vin ob Uden tw. Viglalinn EKA Pucer reas wil Vn.

CG: Tae FAN to) Wee luadbele iti, Vic Pop Sha Called Co a sore Tee tate 06

 
 

 

Case CLA. Fired Vib w "o in TXSD Page 10 of 11

C bDelards TAT Cewdiee Mroote Lawlitiwnin, Me lonnell Onif
‘Foal 6 Ebel Cruse, Beeyille le Ca28lar Gel Jestvibe. The acts oy OM «
irvunr ol hee delat Whuil, sav Mawes bine) go!
| Candee Wooas 015 The. Laud Livan. ai he lic lonnell Tord bar
been wipe ig aeeee Do. low bd Fab lic a eval: See Fe Av:

ai nets Ahnu et fre, / Din a layin
bo iapeve ay accel Laur, bes ) Me Gam egige) an)’ lo | lilion he

   

 

Gotelngumt bor Veale 57 Seay be Tanase Siamfs we fro at
2 log vnlene TT ed bac fig. nd os. ght Eat ty

Vested adlov vecewed! My plier Mont Ci bai hiranfsED Lael? wb-
vlew ae. be lac Sealine, aN SAH tus ng Be ofkey guisobuys. “wl Lib tpn.
¢ Camd e cee Mgave a) LJ tnoafie Sf ‘ST. Ce -S, lle Moov Grn su. Llo ba-
Tow we $ Taaling | onl bez cling [bance bron juleatertorl Cove BhulS
morder G onp sali bv he asus, Suppl ur bu Ky pepe, Caebou Mfc,
wal genss tec) ene loges: Clo Ypan Thamyson b har Wyler of Ux To.
AiuldibeatG Aesglacae ACES Ou fat in Ve (alia Toon. low win Tine A GV iulnuce
why bu The Cad taped Wg betes Co lowe Tw bevel
| | Case Wer ous on. by tig Hep Deupr. ve t/buct ke Atwsed fre. “f bewy
at dt place Wh Ltéwe book how ha lw Library « alli obs LoD
eel Odes, Te. bases Lr Case was Wilon.on 4, Lydel b.b0 pod bag
be adduntid! AFL exglane) oh bude, L lanl Ge in
Law tial -eitheet gel pee, a laste, "See fia adm
Suh‘ Se5 Vel. TAM unt. a
C. Ma) Ohi wil nol eT Wane 50h Lowyuciary (is) duos as as

! Goat gg To 5 pl leZ, Wo. Env lapec

 

 

 
 

 

 
Case 2:19-cv-00137 Document 1 Filed on 05/09/19 in TXSD Page 11 of 11 J‘
NO

C. Has any court ever warned or notified you that sanctions could be imposed? YES

D. Ifyour answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warming (if federal, give the district and division):

 

2. Case number:

 

3. Approximate date warning was issued:

Executed on: 5- | - AULD
DATE

 

 

      

LL

(Signature of Plaintiff)

PLAINTIFF’S DECLARATIONS 5 a A Tack ) NGG Jw To

1. I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

2. I understand, if I am released or transferred, it is my responsibility to keep the court informed of my

current mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand I must exhaust all available administrative remedies prior to filing this lawsuit.

4. [understand I am prohibited from brining an in forma pauperis lawsuit if I have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.

5. Iunderstand even if] am allowed to proceed without prepayment of costs, I am responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Ww

Signed this day of , 20
(Day) (month) (year)

 

 

 

(Signature of Plaintiff)

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.

Rev. 05/15
